In re: Victor G. Walker, Warden, Louisiana State Penitentiary, applying for writs of certiorari, prohibition and mandamus.
It is ordered that a Writ of' Certiorari issue herein, directing the Honorable John R. Rarick, Judge of the 20th Judicial District, Court for the Parish of West Felici-ana, to transmit to the Supreme Court of Louisiana, on or before the 29th day of March, 1963, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent in proper person shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.